DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated November 16, 2020 was submitted on February 16, 2021.  Claims 1, 3 and 5-22 are currently pending.
Applicant’s arguments with respect to the prior art rejections of claims 1, 3, 5-15, 17 and 18 have been fully considered and are persuasive.  Therefore, the rejections of these claims have been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1, 3, 5-15, 17 and 18 has been made as detailed below.  New claims 21 and 22 have also been rejected as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the thermoplastic material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10, from which claim 18 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 1, 3, 5, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (U.S. Patent Application Publication No. 2009/0221778 A1) in view of Foaming Agents (“Cost Saving Opportunities Push Foaming Agents Forward”, Plastic Additives & Compounding, pp. 22-25, Sept/Oct 2006).
Regarding claim 1, Muramatsu discloses a thermally expandable composition (Abstract, [0081] composition containing pyrolyzable blowing agent), comprising (a) at least one polymer P, cross-linkable by peroxide ([0067] of Muramatsu, polymer having acrylate or methacrylate groups), (b) at least one peroxide ([0062] of Muramatsu), (c) optionally at least one antioxidant (component is optional and therefore not required), (d) at least one chemical blowing agent B ([0081] of Muramatsu, pyrolyzable low-molecular weight compound as blowing agent), (e) at least one activator A ([0136] of Muramatsu, composition can include 1,1-dimethylurea as an adhesive agent; an adhesive agent would stimulate or initiate adhesion and is therefore an “activator” – i.e., a substance that stimulates or initiates a chemical process).  
Muramatsu does not specifically disclose that the blowing agent comprises azodicarbonamide or 4,4'-oxybis(benzenesulfonyl hydrazide).  Moreover, Muramatsu discloses a pyrolyzable chemical blowing agent ([0081] of Muramatsu) but does not specifically disclose the claimed chemical blowing agents.  The “Foaming Agents” reference, however, discloses azodicarbonamide and 4,4'-oxybis(benzenesulfonyl hydrazide) as chemical blowing agents used to make polymer foams (pg. 23, ¶ spanning 2nd and 3rd columns of “Foaming Agents”).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the 
Regarding claim 3, “Foaming Agents” discloses that the blowing agent B comprises azodicarbonamide ([0067] of Tahri).  
Regarding claim 5, “Foaming Agents” discloses that the blowing agent B comprises 4,4'- oxybis(benzenesulfonyl hydrazide) ([0067]-[0068] of Tahri).
Regarding claim 6, Muramatsu does not specifically disclose a thermally expandable composition as set forth in claim 1 wherein the at least one antioxidant comprises tetrakis-(methylene-(3,5-di-(tert)- butyl-4-hydroxycinnamate)) methane and/or 2,4-diphenyl-4-methyl-1-pentene.  Claim 1, however, does not require that the composition include an antioxidant.  Claim 
Regarding claim 10, Muramatsu discloses a baffle and/or reinforcement element comprising or consisting essentially of a thermally expandable composition according to claim 1 ([0159] of Muramatsu, film may be a filter membrane which is a “baffle” – i.e., a device used to restrain the flow of a fluid, gas, or loose material).
Regarding claim 11, Muramatsu discloses a carrier on which the thermally expandable composition is deposited or attached (Abstract of Muramatsu, composition coated on substrate), wherein the carrier is made of a thermoplastic material ([0143] of Muramatsu, substrate can be plastic).
Claim 1, 3, 5, 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tahri et al. (U.S. Patent Application Publication No. 2008/0176969 A1, cited in previous Office Action) in view of Zhang et al. (“Urea-activated 4,4’-oxibis-(benzenesulfonyl hydrazide) as foaming agent for low-density unsaturated polyester resin manufacturing”, J. Appl. Poly. Sci., Sept. 2015, cited in previous Office Action).
Regarding claim 1, Tahri discloses a thermally expandable composition, comprising (a) at least one polymer P, cross-linkable by peroxide ([0033]-[0034] of Tahri, composition comprises styrene-butadiene copolymers or styrene- isoprene copolymers and ethylene/vinyl acetate each of which is cross-linkable by peroxide), (b) at least one peroxide ([0071] of Tahri, peroxide curing agents), (c) optionally at least one antioxidant ([0035] of Tahri), (d) at least one chemical blowing agent B comprising azodicarbonamide or 4,4'-oxybis(benzenesulfonyl hydrazide) ([0066]-[0067] of Tahri), (e) at least one activator A ([0068] of Tahri, urea activator).  
Tahri does not specifically disclose that the activator A comprises N,N-dimethylurea.  Rather, Tahri discloses that the activator can comprise modified ureas “and the like” ([0068] of Tahri).  Zhang discloses urea and N,N’-dimethylurea as activators for the blowing agent 4,4'-oxybis(benzenesulfonyl hydrazide) (pg. 6, left column of Zhang).  According to Zhang, while N,N’-dimethylurea is an activator for the blowing agent, urea is a better activator due to the present of primary amino groups which form more stable hydrogen bonds with the blowing agent resulting is stronger activation than the secondary amino groups of N,N’-dimethylurea (pg. 6, right column, 1st full ¶).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use N,N-dimethylurea rather than N,N’-dimethylurea as an activator in the composition of Tahri.  Moreover, as set forth in the MPEP, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (MPEP §2144.09).  Based on the disclosure in Zhang that the primary amino groups are the reason that urea is a strong activator of the blowing agent, one of skill in the art would have expected N,N-dimethylurea, which has a primary amino group, to also be a strong activator of the blowing agent in contrast to N,N’-dimethyl urea which does not have a primary amino group but, rather, two secondary amino groups.
Regarding claim 3, Tahri discloses that the blowing agent B comprises azodicarbonamide ([0067] of Tahri).  
Regarding claim 5, Tahri discloses that the blowing agent B comprises 4,4'- oxybis(benzenesulfonyl hydrazide) ([0067]-[0068] of Tahri).  
Regarding claim 7, Tahri discloses that the polymer P comprises ethylene vinyl acetate and/or ethylene butyl acrylate ([0034] of Tahri, composition comprises ethylene vinyl acetate; claim only requires one of the recited polymers).  
Regarding claim 10, Tahri discloses a baffle and/or reinforcement element for hollow structures, wherein the baffle and/or the reinforcement element comprises or essentially consists of the thermally expandable composition according to claim 1 (FIGS. 1-4, [0023] of Tahri, carrier having a U or D-shaped cross-section which are hollow structures).  
 Regarding claim 11, Tahri discloses that the element comprises a carrier on which the thermally expandable composition is deposited or attached, wherein the carrier is made of a thermoplastic material (FIGS. 1-4, [0023] of Tahri carrier #2; [0026] of Tahri, carrier can be made of thermoplastic material).  
Regarding claim 12, Tahri discloses that the thermally expandable composition is injection-moulded onto the carrier or co-extruded with the carrier ([0030] of Tahri, thermally expandable material molded by injection molding or extrusion; [0031] of Tahri, thermally expandable material applied to carrier surface by co-molding or over-molding).
Regarding claim 13, Tahri does not specifically disclose that the thermally expandable composition is subjected to a temperature of between 120 and 150°C for between 10 and 20 min.  Tahri, however, discloses heating the thermally expandable material at a temperature from 130 to 240 ℃ for 10 to 30 minutes ([0088] of Tahri).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to subject the composition of Tahri to a temperature of between 120 and 150 °C for between 10 and 20 min as prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 14, Tahri discloses a method comprising applying the baffle and/or reinforcement element of claim 10 to seal, baffle, or reinforce a cavity or hollow structure of a land-, water-, or air-vehicle, and/or a cavity of a building such that the transmission of noise, vibrations, humidity, and/or heat is reduced, and/or the object surrounding the cavity is mechanically strengthened ([0077], [0079] of Tahri, equipping structural element with means for dissipating vibrational energy; [0079] of Tahri, structural element is a tubular rail which is a hollow structure; [0079] of Tahri, structural element can be for an automobile).  
Regarding claim 15, Tahri discloses a method for sealing, baffling and/or reinforcing a cavity or hollow structure, wherein an element comprising a thermally expandable composition according to claim 1 is introduced into the cavity or hollow structure and subsequently thermally expanded such that the cavity or hollow structure is at least partially filled by the expanded composition (FIGS. 3-4 of Tahri, expansion of thermally expandable material after insertion into cavity or hollow structure).
Claims 1, 3, 5, 7, 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstrung et al. (U.S. Patent Application Publication No. 2014/0131910 A1, cited in IDS submitted June 5, 2018) in view of Zhang.
Regarding claim 1, Kohlstrung discloses a thermally expandable composition, comprising (a) at least one polymer P, cross-linkable by peroxide ([0017] of Kohlstrung, composition comprises polymer cross-linkable by peroxide), (b) at least one peroxide ([0019] of Kohlstrung), (c) optionally at least one antioxidant ([0062] of Kohlstrung, component is optional but Kohlstrung nevertheless discloses), (d) at least one chemical blowing agent B comprising azodicarbonamide or 4,4'-oxybis(benzenesulfonyl hydrazide) ([0054]-[0055] of Kohlstrung, composition comprises mixture of recited blowing agents), (e) at least one activator A ([0059] of Kohlstrung, urea activator).  
Kohlstrung does not specifically disclose that the activator A comprises N,N-dimethylurea.  Rather, Kohlstrung discloses that the activator can comprise modified ureas ([0059] of Kohlstrung).  Zhang discloses urea and N,N’-dimethylurea as activators for the blowing agent 4,4'-oxybis(benzenesulfonyl hydrazide) (pg. 6, left column of Zhang).  According to Zhang, while N,N’-dimethylurea is an activator for the blowing agent, urea is a better activator due to the present of primary amino groups which form more stable hydrogen bonds with the blowing agent resulting is stronger activation than the secondary amino groups of N,N’-dimethylurea (pg. 6, right column, 1st full ¶).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use N,N-dimethylurea rather than N,N’-dimethylurea as an activator in the composition of Kohlstrung.  Moreover, as set forth in the MPEP, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (MPEP §2144.09).  Based on the disclosure in Zhang that the primary amino groups are the reason that urea is a strong activator of the blowing agent, one of skill in the art would have expected N,N-dimethylurea, which has a primary amino group, to also be a strong activator of the blowing agent in contrast to N,N’-dimethyl urea which does not have a primary amino group but, rather, two secondary amino groups.
Regarding claim 3, Kohlstrung discloses that the blowing agent B comprises azodicarbonamide ([0054] of Kohlstrung).  
Regarding claim 5, Kohlstrung discloses that the blowing agent B comprises 4,4’- oxybis(benzenesulfonyl hydrazide) ([0055] of Kohlstrung).  
Regarding claim 7, Kohlstrung discloses that the polymer P comprises ethylene vinyl acetate and/or ethylene butyl acrylate ([0023] of Kohlstrung, composition comprises ethylene vinyl acetate; claim only requires one of the recited polymers).  
Regarding claim 10, Kohlstrung discloses a baffle and/or reinforcement element for hollow structures, wherein the baffle and/or the reinforcement element comprises or essentially consists of the thermally expandable composition according to claim 1 ([0001] of Kohlstrung, composition used for a pillar filler; pillars are hollow structures).  
 Regarding claim 11, Kohlstrung discloses that the element comprises a carrier on which the thermally expandable composition is deposited or attached, wherein the carrier is made of a thermoplastic material ([0088] of Kohlstrung, carrier can be made of thermoplastic material).  
Regarding claim 12, Kohlstrung discloses that the thermally expandable composition is injection-moulded onto the carrier or co-extruded with the carrier ([0089] of Kohlstrung).
Regarding claim 13, Kohlstrung does not specifically disclose that the thermally expandable composition is subjected to a temperature of from 120 to 150°C for a duration in the range of 10 to 20 min.  Kohlstrung, however, discloses heating the thermally expandable material at a temperature from 130 to 240 ℃ for 15 to 60 minutes ([0075] of Kohlstrung).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to subject the composition of Kohlstrung to a temperature of between 120 and 150 °C for between 10 and 20 min as recited in claim 13.  Moreover, Kohlstrung clearly teaches a temperature range (i.e., 130 to 240 ℃) that overlaps with that recited in claim 13 (i.e., 120 and 150 °C) and a time range (i.e., 15 to 60 minutes) that also overlaps with that recited in claim 13 (i.e., 10 - 20 minutes) which would render the claimed process obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 14, Kohlstrung discloses a method comprising applying the baffle and/or reinforcement element of claim 10 to seal, baffle, or reinforce a cavity or hollow structure of a land-, water-, or air-vehicle, and/or a cavity of a building such that the transmission of noise, vibrations, humidity, and/or heat is reduced, and/or the object surrounding the cavity is mechanically strengthened ([0001]-[0002] of Kohlstrung, pillar filler for automobile).  
Regarding claim 15, Kohlstrung discloses a method for sealing, baffling and/or reinforcing a cavity or hollow structure, wherein an element comprising a thermally expandable composition according to claim 1 is introduced into the cavity or hollow structure and subsequently thermally expanded such that the cavity or hollow structure is at least partially 
Regarding claim 17, Kohlstrung does not specifically disclose that an amount of the ethylene vinyl acetate and/or the ethylene butyl acrylate is in a range of from 45.5 to 80 wt%, based on a total weight of the composition.  Kohlstrung, however, discloses a composition for a pillar filler comprising from 47 to 93.5 wt% of a peroxide-crosslinkable ethylene vinyl acetate polymer ([0023], [0031] of Kohlstrung).  Kohlstrung therefore clearly teaches a range (i.e., 47 to 93.5 wt%) that overlaps with that recited in claim 17 (i.e., 45.5 to 80 wt%) which would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of “Foaming Agents” as applied to claim 1 above and further in view of either of Tahri or Kohlstrung.
Regarding claim 21, Muramatsu does not specifically disclose that the composition comprises a second activator, wherein an amount of the second activator is in a range of from 1 to 10 wt%, based on a total weight of the composition.  Muramatsu, however, discloses compositions comprising a chemical blowing agent ([0081] of Muramatsu).  Tahri and Kohlstrung each disclose polymer composition comprising a chemical blowing agent and an activator for the blowing agent ([0041] of Tahri; [0059] of Kohlstrung).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an activator as disclosed by Tahri or Kohlstrung in the compositions of prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 22, Muramatsu does not specifically disclose that the composition comprises an amount of the at least one activator A is in a range of from 2.5 to 10 wt%, based on the total weight of the composition.  Muramatsu, however, discloses that the 1,1-dimethylurea can be present in a range of up to 10% by weight of the composition ([0136] of Muramatsu, up to 10 parts by weight of total solids; [0146] of Muramatsu, solvent is removed by drying before film is cured; resulting dried composition would therefore have up to about 10% by weight 1,1-dimethylurea).  Muramatsu therefore discloses a concentration range of 1,1-dimethylurea that overlaps with that recited in claim 22 which would render the claimed composition obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over either Tahri in view of Zhang or Kohlstrung in view of Zhang as applied to claim 1 above and further in view of Alger (Polymer Science Dictionary, 2nd.
Regarding claim 6, Tahri and Kohlstrung discloses that the composition comprises an antioxidant ([0065] of Tahri; [0062] of Kohlstrung) but does not specifically disclose that the antioxidant comprises tetrakis-(methylene- (3,5-di-(tert)-butyl-4-hydroxycinnamate)) methane and/or 2,4-diphenyl-4-methyl-1-pentene.  Tahri and Kohlstrung, however, disclose that suitable antioxidants include sterically hindered phenols ([0065] of Tahri; [[0066] of Kohlstrung).  Alger discloses that tetrakis-(methylene- (3,5-di-(tert)-butyl-4-hydroxycinnamate)) methane is a hindered phenol antioxidant widely used in rubber and plastics (pg. 562, left column of Alger).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use tetrakis-(methylene- (3,5-di-(tert)-butyl-4-hydroxycinnamate)) methane as an antioxidant in the composition of Tahri or Kohlstrung since Alger discloses the use of this compound as an antioxidant in plastics.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tahri in view of Zhang as applied to claim 1 above and further in view of Rowak AG (“Competence in Bonding Technologies, Ethylenvinylacetat”, Rowak AG http://www.rowak.ch/en/glossary/ethylenvinylacetat.php?filetype=pdf, July 11, 2012, cited in previous Office Action).
Regarding claim 8, Tahri discloses that the polymer P comprises or essentially consists of at least two polymers P1 and P2 ([0033]-[0034] of Tahri, composition includes two polymers) wherein one of the polymers (i.e., P2) exhibits a melt flow index of between 0.1 and 60 g/10min, wherein MFI is determined by ASTM D1238 ([0046] of Tahri, block copolymer has melt flow index on 0.5-6 g/10 minutes).  Tahri, however, does not specifically disclose that the second polymer (i.e., P1) exhibits a melt flow index (MFI) of between 100 and 200 g/10min.  Tahri, however, discloses that the second polymer (i.e., the non-elastomeric thermoplastic) has a softening point no higher than the temperature at which the expandable material will be exposed when such material is to be expanded ([0059] of Tahri).  Tahri also discloses activation of the blowing agent at temperatures as low as 130 ℃ ([0030] of Tahri).  Tahri therefore suggests using a second polymer which has a softening point of 100 ℃ or less (i.e., 30 ℃ below the recited 130 ℃ activation temperature).  Tahri also discloses that the second polymer can be an ethylene vinyl acetate copolymer containing from 20 to 35 weight % vinyl acetate ([0059] of Tahri).  Rowak discloses an ethylene vinyl acetate copolymer having softening points of 100 ℃ or less (Table at the top of pg. 2 of Rowak, 3rd copolymer from the bottom).  As can be seen from Rowak, the EVA copolymer has a softening point of 88 ℃ and a vinyl acetate content of 28% and therefore meets the criteria for EVA copolymers disclosed by Tahri.  The EVA copolymer of Rowak also has a melt flow index or MFI of 150 g/10 minutes which is within the recited range .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either Tahri in view of Zhang or Kohlstrung in view of Zhang as applied to claim 1 above and further in view of in view of Oner-Deliomanli et al. (U.S. Patent Application Publication No. 2007/0265364 A1, cited in previous Office Action).
Regarding claim 9, neither Tahri nor Kohlstrung specifically disclose that the composition comprises an adhesion promoter having glycidyl methacrylate groups.  Oner-Deliomanli, however, discloses expandable polymer compositions for use in automotive applications as structural reinforcement and damping sound and vibration (Abstract, [0003]-[0004] of Oner-Deliomanli).  Oner-Deliomanli also discloses insulating hollow vehicular structures with the expandable composition ([0124] of Oner-Deliomanli).  Oner-Deliomanli also discloses incorporating an adhesion promoter into the compositions wherein the adhesion promoter is a copolymer of ethylene with glycidyl acrylate or methacrylate ([0077] of Oner-Deliomanli).  According to Oner-Deliomanli, the expanded composition exhibits good adhesion to coated substrates (particularly those coated with a cured cationic primer), and often exhibits good adhesion to oily cold rolled steel or oily galvanized steel substrates ([0035] of Oner-Deliomanli).  It would have been obvious to a person having ordinary skill in the art as of the .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tahri in view of Zhang as applied to claim 1 above and further in view of Kohlstrung.
Regarding claim 17, Tahri does not specifically disclose that an amount of the ethylene vinyl acetate and/or the ethylene butyl acrylate is in a range of from 45.5 to 80 wt%, based on a total weight of the composition.  Kohlstrung, however, discloses a composition for a pillar filler comprising from 47 to 93.5 wt% of a peroxide-crosslinkable ethylene vinyl acetate polymer ([0023], [0031] of Kohlstrung).  Kohlstrung therefore clearly teaches a range (i.e., 47 to 93.5 wt%) that overlaps with that recited in claim 17 (i.e., 45.5 to 80 wt%) which would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a polymer composition as taught by Kohlstrung as a pillar filler composition in the method of Tahri.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over either Tahri in view of Zhang or Kohlstrung in view of Zhang as applied to claim 11 above and further in view of Prunarety et al. (U.S. Patent Application Publication No. 2012/0010367 A1, cited in previous Office Action).
Regarding claim 18, neither Tahri nor Zhang specifically disclose that the thermoplastic material is at least one thermoplastic polymer selected from the group consisting of epoxy resin, ethylene-vinyl acetate, polyurethane, polyolefin, and a derivate thereof.  Prunarety, however, discloses one or more carrier plates for a pillar filler made of a polymeric material comprising a thermoplastic urethane ([0005], [0035]-[0036] of Prunarety).  According to Prunarety, the carrier plate increases the acoustic damping efficiency of the pillar filler ([0029] of Prunarety).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a carrier comprising a thermoplastic urethane in the modified method in order to increase the acoustic damping efficiency of the pillar filler as taught by Prunarety ([0029] of Prunarety).
Allowable Subject Matter
Claims 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the closest prior art is to Tahri and Kohlstrung.  Neither Tahri nor Kohlstrung, however, teach or reasonably suggest a thermally expandable composition as set forth in claim 16 comprising at least one activator A comprising N,N-dimethylurea in a range of from 2.5-10 wt% and a second activator including zinc oxide in an amount of 1.4-10 wt%, wherein the thermally expandable composition is configured to volumetrically expand at least 1409% at a temperature of 140 ℃.  The other cited references alone or in combination do not remedy the above-noted deficiencies of Tahri and Kohlstrung.  Claims 19 and 20 depend from claim 16 and are therefore also patentable over the cited references for at least the reasons set forth above with respect to claim 16.
Response to Arguments
Applicant’s arguments submitted February 16, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Moreover, the arguments are directed to the Frick reference which is no longer being applied.
Applicant’s arguments in the previous response submitted October 21, 2020 are relevant to the new grounds of rejection relying upon Zhang and have therefore been considered as detailed below.
The applicant asserts that Zhang does not teach or suggest N,N-dimethyl urea since Zhang discloses ureas with nitrogen atoms containing the same substituents whereas the nitrogen 
The applicant asserts that Zhang leads away from using N,N-dimethyl urea as an activator since urea, disclosed as an activator by Zhang, has two primary amino groups and no tertiary amino groups and N,N-dimethylurea which has only one primary amino group and a tertiary amino group and one of skill would therefore have been motivated to use urea (pg. 8, 2nd full ¶ - pg. 9, 3rd full ¶ of the amendment).  As set forth in the MPEP, however, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. Moreover, "[a]n obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (MPEP § 2144.09 I).  Since Zhang establishes that urea compounds are activators of blowing agents due to the presence of a primary amino group, one of skill in the art would have understood that N,N-dimethyl urea, a structurally similar compound which has a single primary amino group, would also act as an activator of blowing agents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746